UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6543


BOYD MIZE,

                Plaintiff - Appellant,

          v.

STEPHEN M. HERRICK, Acting Director; DOCTOR      MILITANA, M.D.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01124-GBL-TRJ)


Submitted:   August 20, 2012                 Decided:   August 30, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Boyd Mize, Appellant Pro Se. Allyson Kurzmann Tysinger, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Rosalie
Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Boyd Mize appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Mize v.

Herrick, No. 1:10-cv-01124-GBL-TRJ (E.D. Va. Mar. 2, 2012).                    We

dispense      with   oral   argument   because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2